Title: From Thomas Jefferson to Robert Purviance, 8 June 1806
From: Jefferson, Thomas
To: Purviance, Robert


                        
                            Sir
                            
                            Washington June 8. 06.
                        
                        I learn by a letter from mr Appleton at Leghorn that he has shipped for me by the ship Cora, Capt. Jones,
                            bound to Baltimore, a case containing 30. flasks & a small box of two bottles of the wines of Tuscany, to your care. I
                            presume they came by the same conveyance with the letter & are consequently arrived. I have to ask the favor of you to
                            let me know the amount of duty & other charges which shall be immediately remitted to you, and to forward the box by the
                            first vessel to this vicinity, & that in the mean time it may be kept in a cool cellar. excuse the trouble which I am
                            thus obliged to give you & accept assurances of esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    